Exhibit 10.6
Amendment to Employment Agreement
This Amendment to Employment Agreement (this “Amendment”) is made on July 24,
2020 by and between Scientific Games Corporation, a Nevada corporation, (the
“Company”) and Matthew Wilson (“Executive”).
WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of July 6, 2019, which was then amended as of March 24, 2020, and then amended
as of June 30, 2020 (as amended, the “Agreement”); and
WHEREAS, the amendment to the Employment Agreement dated as of March 24, 2020
decreased Executive’s annual base salary of seven hundred fifty thousand
($750,000) by one hundred seventy-eight thousand, seven hundred and sixty-seven
U.S. dollars ($178,767), representing the portion of his annual base salary
attributable to the period from April 5, 2020 through June 30, 2020; and
WHEREAS, the amendment to the Employment Agreement dated as of June 30, 2020
decreased Executive’s annual base salary by an additional thirty-one thousand,
eight hundred and forty-nine U.S. dollars ($31,849), representing a portion of
his annual base salary attributable to the period from July 1, 2020 through July
31, 2020; and
    WHEREAS, the Company has agreed, subject to the approval of the Compensation
Committee of the Company’s Board of Directors, to pay Executive 50% of the
portion of his annual base salary attributable to the period from April 5, 2020
through June 30, 2020 (totaling eighty-nine thousand, three hundred and
eighty-three U.S. dollars ($89,383)), which had been withheld pursuant to the
amendment to the Employment Agreement dated as of March 24, 2020;
NOW THEREFORE, in consideration of the premises and the mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Increase in Base Salary. The Agreement is hereby amended by adding the
following sentence to the end of Section 3(a):
“Subject to the approval of the Compensation Committee of the Company’s Board of
Directors, and effective as of August 1, 2020, Executive will be paid an
additional eighty-nine thousand, three hundred and eighty-three U.S. dollars
($89,383) of base salary, said amount representing 50% of the portion of his
annual base salary attributable to the period from April 5, 2020 through June
30, 2020, which had been withheld pursuant to the amendment to the Employment
Agreement dated as of March 24, 2020. Said amount will be payable in accordance
with the Company’s normal payroll practices, in the period from August 1, 2020
through October 31, 2020.”
2.    Except as set forth in this Amendment, all terms and conditions of the
Agreement shall remain unchanged and in full force and effect in accordance with
their terms. All references to the “Agreement” in the Agreement shall refer to
the Agreement as amended by this Amendment. Any defined terms used in this
Amendment and not defined herein shall have the meaning as set forth in the
Agreement.
3.    This Amendment may be executed in counterparts, each of which shall for
all purposes be deemed to be an original and all of which shall constitute the
same instrument. Delivery of an
1



--------------------------------------------------------------------------------



executed counterpart of a signature page of this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of July 24, 2020.
SCIENTIFIC GAMES CORPORATION




By: /s/ James Sottile            
Name:    James Sottile    
Title:    Executive Vice President and Chief Legal Officer    


/s/ Matthew Wilson            
Matthew Wilson
2

